Order entered August 19, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00206-CV

                MCKINNEY AVENUE PROPERTIES NO. 2, LTD., Appellant

                                                V.

               BRANCH BANK AND TRUST COMPANY, ET AL., Appellees

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-10-08500-B

                                            ORDER
        Before the Court are the following motions:
        1.      August 13, 2014 agreed motion of appellee Haynie Rake Repass Lowry, P.C. for
an extension of time to file a brief;
        2.      August 14, 2014 unopposed motion of appellees Branch Banking & Trust
Company and Eagle TX 1 SPE, LLC for an extension of time to file a brief; and
        3.      August 14, 2014 amended agreed motion of appellee Greenway-Boll Street L.P.
for an extension of time to file a brief.
Appellees request in their respective motions a seven-day extension to August 21, 2014. We
GRANT the appellees’ motions. Appellees shall file their respective briefs on or before August
21, 2014.

                                                       /s/   ADA BROWN
                                                             JUSTICE